IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,938-01


                          EX PARTE LAMAR SIMPSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 10356-1 IN THE 82ND DISTRICT COURT
                              FROM FALLS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of assault causing bodily injury, family violence, and sentenced to

9 years’ imprisonment. Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

The record forwarded to this Court appeared, however, to be incomplete. Specifically, an argument

and a citation at the bottom of Page 10 of the Article 11.07 Writ Application Form (Page 17 of the

writ record) appeared to cut off mid-sentence, suggesting that another page (most likely Page 11 of

the Article 11.07 Writ Application Form) should have followed. The district clerk’s pagination did

not indicate that any pages were missing, but Pages 11 through 14 of the Article 11.07 Writ

Application Form were not included in the record forwarded to this Court.

       On Dec. 11, 2020, this Court ordered the district clerk to either forward to this Court the
                                                                                                         2

page(s) that appeared to be missing, or to certify in writing that the page(s) were not part of the

record. The district clerk was ordered to comply within thirty days.

        As of this date, this Court has received no response from the district clerk. Accordingly, we

remand this case to the district court. Specifically, the trial court shall make findings as to whether

Applicant included any part of Pages 11 through 14 of the Article 11.07 Writ Application Form

when he filed his application. If the trial court determines that Applicant did not include any of those

pages, then the court shall enter findings so stating.

        If the trial court determines that Applicant included some part of Pages 11 through 14 of the

Article 11.07 Writ Application Form when he filed his application, the court shall enter findings so

stating. Further, the trial court shall order the district clerk to supplement the record with those pages.

The court shall also enter findings and conclusions as to whether the content of the pages affects the

findings and conclusions entered on Oct. 15, 2020. If the trial court determines that the pages affect

its previous findings and conclusions, then the court shall enter supplemental or amended findings

and conclusions addressing the application.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things, any

part of Pages 11 through 14 that Applicant included when he filed his Article 11.07 Writ Application

Form; any affidavits, motions, objections, and proposed findings and conclusions; and any

supplemental or amended findings and conclusions, and orders; and transcripts from hearings and

depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested by the trial

court and obtained from this Court.

Filed: October 12, 2022
Do not publish